Case: 16-11585       Document: 00514253954         Page: 1    Date Filed: 11/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-11585                                  FILED
                                  Summary Calendar                         November 29, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SILTON RUSSELL GOUTREAUX, also known as “Pretty Boy”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-111-2


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Silton   Russell     Goutreaux        appeals    his   188-month      sentence            of
imprisonment       for   conspiracy     to    possess    with     intent   to     distribute
methamphetamine.          He argues that the district court’s calculation of the
amount of drugs that his offense involved rested on statements in the
presentence report (PSR) that lacked sufficient indicia of reliability. However,
Goutreaux fails to show that the information contained in the PSR was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11585    Document: 00514253954     Page: 2   Date Filed: 11/29/2017


                                 No. 16-11585

materially untrue, inaccurate, or unreliable. See United States v. Harris, 702
F.3d 226, 229–31 (5th Cir. 2012). Goutreaux also challenges the two-level
firearm enhancement in U.S.S.G. § 2D1.1(b)(1).            The district court’s
determination that the enhancement applies is a factual finding, which we
review for clear error. United States v. King, 773 F.3d 48, 52 (5th Cir. 2014).
Goutreaux fails to show that the finding was not plausible in light of the record
as a whole. See id.
      AFFIRMED.




                                       2